Title: To George Washington from William Heath, 19 June 1783
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Newburgh June 19th 1783
                  
                  In the month of Jany 1780 Capt. Sewall lost all his Baggage by fire at West point, upon his representation and request to your Excellency you were pleased to send me directions from Morristown to give him an order on the Clothing Store for a supply of such articles as he had lost or such of them as might be in Store which was done and Sundry articles received and Charged, Capt. Sewall is now called upon to account for those articles in the Settlement of his accounts, he has requested me to mention his case to your Excellency and to Submit to you whether he ought to pay for those articles or that they be placed to the account of Contingent losses.  I have the honor to be with the highest respect your Excellency most obedt sert
                  
                     W. Heath
                     
                  
               